DETAILED ACTION
Introduction
Claims 16-29 have been examined in this application. Claims 16, 21, 25, and 27 are amended. Claims 17-20, 22-24, 26, 28, and 29 are as previously presented. Claims 1-15 are cancelled. This is a final office action in response to the arguments and amendments filed 12/3/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application DE102016214822.2 filed in Germany on 08/10/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 12/3/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) and 112(b) (presented on p. 7 under the heading “Rejections under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “Rejections under 35 U.S.C. § 103”), the arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2017/0341659A1 (Duvernier et al.) as well as the previously relied upon references of DE102012023632A1 (Werther), US2017/0369010A1 (Tarte), US2013/0297196A1 (Shida), DE102012211967A1 (Mayser), US2013/0222175A1 (Smith et al.), US2011/0276216A1 (Vaughan), US2009/0157274A1 (Park), and US2014/0244130A1 (Filev et al.).
Claim Objections
Claim 26 is objected to because of the following informalities:
In Claim 26, “the at least one alert device” should instead read “at least one alert device” as it is the first recitation of “at least one alert device” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner's note: for all limitations reciting phases in the alternative, for example using the phrase “at least one of” or in the format of "A, B, or C," only one of the recited alternatives is necessary in the prior art to read on the limitation.

Claims 16, 17, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.).

Regarding Claim 16, Tarte discloses a method for assisting a driver with driving a motor vehicle, the method comprising:
ascertaining, by a controller of the motor vehicle (see Figure 1, [0033, 0036] computing system 14 with processor(s) coordinating control including driver assist functions), a permissible driving speed in a route section that is presently driven or may be driven in a future by evaluating environmental data describing a motor vehicle environment (see [0055] the computing system determines an applicable speed limit for a road on which the vehicle is traveling (presently driven) using a camera system (environmental data)); 
determining a need for energy conservation (see Figure 2, [0066] step 210),
ascertaining, by the controller, at least one of a predefined reduction amount or a predefined scaling factor as a function of the determining (see [0065] Figure 2, a method performed by the computing system, wherein a conservation profile may be retrieved in block 225 as a result of the determining and, [0054] a conservation profile may include a predetermined amount below the applicable speed limit, e.g. 5 MPH (a predefined reduction amount));
calculating, by the controller, a target maximum speed, which is lower than the permissible driving speed, by at least one of subtracting the predefined reduction amount from the permissible driving speed or multiplying the permissible driving speed by the predefined scaling factor (see [0054], the computing system implements the energy-conservation profile, for example a maximum speed of 55 MPH is determined by subtracting the 5 MPH reduction amount from the 60 MPH speed limit); and
instructing, by the controller, a longitudinally guiding driver assistance system of the motor vehicle to control a driving speed of the motor vehicle based at least in part on the target maximum speed, wherein the target maximum speed is used as a maximum speed or as a target speed (see [0054] the vehicle may be controlled to limit its speed to a maximum of 55 MPH through automated control of the throttle system 20).


As above, Tarte discloses the controller determining a need for energy conservation (see Figure 2, [0066] step 210); and
 (see [0054, 0065] Figure 2, and mapping above), which may be based battery power level (see e.g. Claim 1).

Tarte does not explicitly recite:
comparing, by the controller, a residual range of the motor vehicle to a distance from a predefined destination, the residual range determined based at least in part on a detected state of charge of an energy store of the motor vehicle or a detected fill level of a fuel tank of the motor vehicle, the distance from the predefined destination determined by a navigation device of the motor vehicle;
ascertaining, by the controller, at least one of a predefined reduction amount or a predefined scaling factor as a function of at least a range surplus determined from the comparing, wherein the at least one of a predefined reduction amount or predefined scaling factor is ascertained based at least in part on a distance of the range surplus.

However, Werther teaches a method for driving with reduced energy consumption (see [0055] step 140 driving in a second system configuration resulting in less energy consumption as compared to a first system configuration), including
comparing, by the controller, a residual range of the motor vehicle to a distance from a predefined destination (see [0010, 0012] determining remaining range from a destination, based on the route to a destination, i.e. the remainder being the comparison (determination of dissimilarity) between the distance to destination and total motor vehicle range), the residual range determined based at least in part on a detected state of charge of an energy store of the motor vehicle or a detected fill level of a fuel tank of the motor vehicle (see [0010, 0012] the charge of an energy store defines maximum possible range), the distance from the predefined destination determined by a navigation (see [0012] the route to a destination calculated by a navigation system); and
determining a need for energy conservation as a function of at least a range surplus determined from the comparing (see [0010] remaining range starting from the destination determined and [0053-0055] in step 130, based on the remaining range (and a further comparison to a threshold), it is determined to use the second system configuration for less energy consumption), wherein the need for energy conservation is ascertained based at least in part on a distance of the range surplus (see [0053-0055] remaining range (range surplus) compared to a threshold value to determine the need for conservation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and determination that energy conservation is needed in Tarte to further include the method as taught by Werther for determining that energy conservation is needed based on the range surplus, resulting in the predefined reduction amount or a predefined scaling factor being ascertained based on the range surplus of Werther, with the motivation of enhancing the robustness of the system to consider additional parameters to activate the energy-conservation profile and enhancing user convenience by making remaining range values controllable and transparent to the user (see Werther [0006]).


As above, Tarte discloses wherein the at least one of a predefined reduction amount or predefined scaling factor is ascertained based on an individual driver profile (see [0054] the predefined reduction amount based on an energy-conservation profile, and see Figure 2 block 267, [0062], a plurality of profiles may be entered and retrieved, for a single user or multiple users).

Tarte does not explicitly recite:
wherein the at least one of a predefined reduction amount or predefined scaling factor is ascertained based at least in part on… a driver type, the driver type being ascertained based at least in part on a statistical evaluation of a driving behavior of the driver.

However, Duvernier et al. teaches a technique to generate driver profiles (see [0040 classifying an individual) related to controlling speed of the vehicle (see [0044] predicting speed for an individual driver and [0021] predicted speed used for cruise control type systems) wherein:
a driver profile (see [0040] data characterizing an individual) is based at least in part of a driver type (see [0040] the individual is classified into a category), the driver type being ascertained based at least in part on a statistical evaluation of a driving behavior of the driver (see [0033] a profile speed to define a class is determined using a mean, [0038] a reference speed for an individual can use a median, and [0040] the classification of an individual (driver type) is based on the distance between the profile speed and the reference speed of the individual (the driving behavior of the individual driver)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the driving profiles describing predefined reduction speeds of Tarte to use a category-based system to generate driver profiles, as taught by Duvernier et al., resulting in a method wherein the predefined reduction amount is based at least in part by a driver type ascertained based on a statistical evaluation of a driving behavior, with the motivation of increasing safety and setting a more appropriate speed by taking into consideration both driver information as well as driving area in which the vehicle will travel (see Duvernier et al. [0004-0006]).

Regarding Claim 17, Tarte discloses the method according to claim 16, wherein the target maximum speed is between 95 percent and 60 percent of the permissible driving speed (see [0054], the target maximum speed may be 55 MPH, approx. 91.7% of the permissible driving speed of 60 MPH).

Tarte does not explicitly recite the entire range “between 95 percentage and 60 percentage.”
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a maximum speed between 95 percent and 60 percent of the permissible driving speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.

Regarding Claim 21, as above, Tarte discloses ascertaining at least one of the predefined reduction amount or the predefined scaling factor as a function of determining a need for energy conservation (see mapping above and [0054, 0066])

Tarte does not explicitly recite the method according to claim 16, further comprising:
ascertaining at least one of the predefined reduction amount or the predefined scaling factor as a function of at least one of weather information describing weather conditions at an actual position of the motor vehicle, a present time, or a present date.

However, Werther teaches the method as above, comprising:
ascertaining a need for energy conservation as a function of at least one of weather information describing weather conditions at an actual position of the motor vehicle (see [0019-0020] the range in the first or second configuration (which determines the need for conservation, via the surplus range threshold) may be determined based on the environment in which the vehicle is located (actual position) including weather information), a present time, or a present date.
The motivation to combine Tarte and Werther was provided in the rejection of Claim 16.

Regarding Claim 22, Tarte discloses the method according to claim 16, wherein a speed limiter (see [0054] automated control of the throttle limits the speed to the maximum value), a cruise control system, or an adaptive cruise control system is used as the driver assistance system.

Regarding Claim 25, Tarte discloses a motor vehicle comprising a controller (see Figure 1, [0033, 0036] computing system 14 with processor(s) coordinating control including driver assist functions), the controller configured to:
ascertain a permissible driving speed in a route section that is presently driven or will presumably be driven in the future by evaluating environmental data describing the motor vehicle environment (see [0055] an applicable speed limit for a road on which the vehicle is traveling (presently driven) may be determined by the computing system, using a camera system (i.e. capturing environmental data));
determining a need for energy conservation (see Figure 2, [0066] step 210),
calculate a target maximum speed, which is lower than the permissible driving speed, by at least one of subtracting a predefined reduction amount from the permissible driving speed or multiplying the permissible driving speed by a predefined scaling factor (see [0054], the computing system implements the energy-conservation profile, for example a maximum speed of 55 MPH is determined by subtracting the 5 MPH reduction amount from the 60 MPH speed limit); and
instruct a longitudinally guiding driver assistance system of the motor vehicle to control a driving speed of the motor vehicle based at least in part on the target maximum speed, wherein the  (see [0054] the vehicle may be controlled to limit its speed to a maximum of 55 MPH through automated control of the throttle system 20).


As above, Tarte discloses the controller determining a need for energy conservation (see Figure 2, [0066] step 210); and
ascertaining, by the controller, at least one of a predefined reduction amount or a predefined scaling factor as a function of at least the determining (see [0054, 0065] Figure 2, and mapping above), which may be based battery power level (see e.g. Claim 1).

Tarte does not explicitly recite the controller to:
compare a residual range of the motor vehicle to a distance from a predefined destination, the residual range determined based at least in part on a detected state of charge of an energy store of the motor vehicle or a detected fill level of a fuel tank of the motor vehicle, the distance from the predefined destination determined by a navigation device of the motor vehicle;
ascertain at least one of a predefined reduction amount or a predefined scaling factor as a function of at least a range surplus determined from the comparing, wherein the at least one of a predefined reduction amount or predefined scaling factor is ascertained based at least in part on a distance of the range surplus.

However, Werther teaches a vehicle configured for driving with reduced energy consumption (see [0055] step 140 driving in a second system configuration resulting in less energy consumption as compared to a first system configuration), configured to:
 (see [0010, 0012] determining remaining range from a destination, based on the route to a destination, i.e. the remainder being the comparison (determination of dissimilarity) between the distance to destination and total motor vehicle range), the residual range determined based at least in part on a detected state of charge of an energy store of the motor vehicle or a detected fill level of a fuel tank of the motor vehicle (see [0010, 0012] the charge of an energy store defines maximum possible range), the distance from the predefined destination determined by a navigation device of the motor vehicle (see [0012] the route to a destination calculated by a navigation system);
determining a need for energy conservation as a function of at least a range surplus determined from the comparing (see [0010] remaining range starting from the destination determined and [0053-0055] in step 130, based on the remaining range (and a further comparison to a threshold), it is determined to use the second system configuration for less energy consumption), wherein the need for energy conservation  is ascertained based at least in part on a distance of the range surplus (see [0053-0055] remaining range (range surplus) compared to a threshold value to determine the need for conservation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller and determination that energy conservation is needed in Tarte to further include the method as taught by Werther for determining that energy conservation is needed, which occurs variably, resulting in the predefined reduction amount or a predefined scaling factor being ascertained variably due to the variable threshold of Werther, with the motivation of enhancing the robustness of the system to consider additional parameters to activate the energy-conservation profile and enhancing user convenience by making remaining range values controllable and transparent to the user (see Werther [0006]).


As above, Tarte discloses wherein the at least one of a predefined reduction amount or predefined scaling factor is ascertained based on an individual driver profile (see [0054] the predefined reduction amount based on an energy-conservation profile, and see Figure 2 block 267, [0062], a plurality of profiles may be entered and retrieved, for a single user or multiple users).

Tarte does not explicitly recite:
wherein the at least one of a predefined reduction amount or predefined scaling factor is ascertained based at least in part on a driver type, the driver type being ascertained based at least in part on a statistical evaluation of a driving behavior of a driver of the motor vehicle.

However, Duvernier et al. teaches a technique to utilize driver profiles (see [0044] predicting speed for an individual driver) related to controlling speed of the vehicle (see [0021] predicted speed used for cruise control type systems) wherein:
a driver profile (see [0040] data characterizing an individual) is based at least in part of a driver type (see [0040] the individual is classified into a category), the driver type being ascertained based at least in part on a statistical evaluation of a driving behavior of the driver (see [0033] a profile speed to define a class is determined using a mean, [0038] a reference speed for an individual can use a median, and [0040] the classification of an individual is based on the distance between the profile speed and the reference speed of the individual (the driving behavior of the individual driver)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the driving profiles describing predefined reduction speeds of Tarte to use a category-based system to generate driver profiles, as taught by Duvernier et al., resulting in a system wherein the predefined reduction amount is based at least in part by a driver type ascertained based on (see Duvernier et al. [0004-0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.), further in view of Publication US2014/0244130A1 (Filev et al.).

Regarding Claim 18, Tarte further discloses the vehicle including a navigation device (see Figure 1, [0018], the navigation unit and computing system making up a navigation device). 

Tarte does not explicitly recite the method according to claim 16, wherein the ascertaining at least one of the predefined reduction amount or the predefined scaling factor further comprises:
ascertaining, by the controller, at least one of the predefined reduction amount or the predefined scaling factor as a function of road type information, the road type information describing a road type of the route section that is presently driven or may be driven in the future.

However, Filev et al. teaches a method in controlling vehicle speed (see e.g. Claim 7), comprising:
ascertaining, by the controller (see Figure 9, [0024, 0049] control system), at least one of the predefined reduction amount or the predefined scaling factor as a function of road type information, the road type information describing a road type of the route section that is presently driven or may be  (see Figure 15, [0062], a speed setpoint is determined in step 93, which may be a posted speed limit, a road grade is determined in step 96 (information describing a road type, e.g. uphill, downhill, steep, flat, [0024] which may be determined using the GPS), and in step 95 a control policy is used to determine a speed offset to be executed (see Figure 8, speed offset dependent upon speed and grade (road type)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of the predefined reduction amount of Tarte to additionally include an offset for road type, as is taught by Filev et al., with the motivation of further optimizing vehicle efficiency (see Filev et al. [0008, 0026]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.) further in view of Publication US2013/0297196A1 (Shida).

Regarding Claim 19, Tarte further discloses systems for:
detecting, by an environment detection device, at least one further road user (see [0037] an adaptive cruise control system may maintain a distance from a vehicle ahead (another road user) based on onboard vehicle sensors).

Tarte does not explicitly recite the method according claim 16, further comprising:


Shida teaches a method for determining a target vehicle speed (see e.g. Claim 9), including detecting, by an environment detection device, at least one further road user (see Figure 7, [0084], steps S20-S22, obtaining information about other reference vehicles on the road by communication equipment (a device detecting parameters of the vehicle environment)); and 
ascertaining at least one of the predefined reduction amount or the predefined scaling factor as a function of at least one of a distance or relative speed of the further road user in relation to the motor vehicle (see [0079], in S23, weights are assigned to each “reference vehicle” other road user, and see Figure 6, for a vehicle behind, the weight is based on the reference vehicle being faster or slower than the host vehicle (relative speed), and see [0031, 0071, 0084] in S25 and S26 (identical to S15 and S16 in the first embodiment) the traffic flow-appropriate acceleration and next target speed is calculated based on the weights, using expression (1): Vtgt_next = Vtgt_now + aenvΔt.  In other words, a speed change amount aenvΔt (a reduction in the case of negative acceleration, which is pre-defined, before performing control in S27) is ascertained, as a function of the relative speed of another road user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tarte such that the reduction amount and controlled speed is further based on a distance or relative speed of a further road user, as is taught by Shida, with the motivation of increasing traffic safety by avoiding needless acceleration and deceleration (see Shida [0085]).

Regarding Claim 20, Tarte does not explicitly recite the method according to claim 19, wherein detecting the at least one further road user includes detecting a road user located behind the motor vehicle and in a same lane as the motor vehicle.

Shida teaches the method for determining a target speed, as above,
wherein detecting the at least one further road user includes detecting a road user located behind the motor vehicle and in a same lane as the motor vehicle (see Figure 6, [0081], the small weight is for a vehicle behind the host vehicle in the same lane, when faster than the host vehicle).
The motivation to combine Tarte and Shida was provided in the rejection of Claim 19.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.) further in view of Publication US2009/0157274A1 (Park).

Regarding Claim 23, Tarte discloses detecting that a present driving speed of the motor vehicle has exceeded the target maximum speed (see [0054] automated throttle control is performed to limit the maximum speed and see [0022] sensors providing data regarding vehicle speed. In other words, control of a vehicle to limit a maximum speed necessarily requires detection of present driving speed, including in cases that the present driving speed exceeds the target maximum speed) and discloses the conservation profile causing the use of an “effective speed limit” that is below a posted speed limit (see [0054]).

Tarte does not explicitly recite the method according to claim 16, further comprising:
controlling at least one alert device to provide a notification to the driver, wherein the notification comprises a haptic notification via a gas pedal of the motor vehicle movable by way of an actuator as the notification device.
Park teaches a vehicle speed monitoring technique (see e.g. Claim 1), comprising:
detecting that a present driving speed of the motor vehicle has exceeded the target maximum speed (see Claim 1, the controller compares a speed limit with a driving speed and determines if the driving speed exceeds the speed limit); and
controlling at least one alert device to provide a notification to the driver, wherein the notification comprises a haptic notification via a gas pedal of the motor vehicle movable by way of an actuator as the notification device (see Claim 1, the controller actuates a motor to generate vibration in an accelerator pedal assembly when the driving speed exceeds the limit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the technique of providing notifications to a driver in Park to the speed limits of Tarte (including both posted speeds when a conservation profile is not active, or a lower speed limit as is disclosed in Tarte when a conservation profile is active), with the motivation of increasing road and driver safety (see Park [0012]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.) further in view of Publication DE102012211967A1 (Mayser) (Translation used for citation purposes).
Regarding Claim 24, Tarte discloses wherein the driving speed of the motor vehicle is controlled by the longitudinally guiding driver assistance system (see [0054] the vehicle may be controlled to limit its speed to a maximum of 55 MPH through automated control of the throttle).

Tarte further discloses the vehicle including a display and input device (e.g. touchscreen see [0039-0040]).

Tarte does not explicitly recite the method according to claim 16, further comprising:
visualizing the target maximum speed for the driver by an activation of a display unit when the target maximum speed has changed within at least one of a predefined preceding time interval or a route interval.

Mayser teaches a display method for speed limiting systems (see p. 2, ln. 63-69) comprising: 
visualizing the target maximum speed for the driver by an activation of a display unit when the target maximum speed has changed within at least one of a predefined preceding time interval or a route interval (see p. 3, ln. 94-103, a new (changed) maximum speed can be provided as operator feedback (displayed) for a time window of, for example, 5 seconds. I.e. the target speed is visualized for a time interval within 5 seconds of the change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the speed limiting system of Tarte with the display features as taught by Mayser, with the motivation of enhancing the ease of use by providing simple and intuitive interactions (see Mayser p. 2, ln. 53-54).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.) further in view of Publication US2013/0222175A1 (Smith et al.).
Regarding Claim 26, Tarte discloses wherein the controller is configured to switch from a first operating mode into a second operating mode when a predefined switching condition is met (see Figure 2, based on the switching condition detected at block 210, an energy conservation profile is implemented in block 260, a new, second operating mode compared to a previous first mode when the energy conservation is not implemented).

Tarte further discloses obtaining the permissible driving speed (see [0055]).

Tarte does not explicitly recite the motor vehicle according to claim 25, wherein, in the first operating mode, the controller is further configured to activate the at least one alert device to output an alert when the present driving speed of the motor vehicle exceeds the permissible driving speed or to use the permissible driving speed as the maximum speed or the target speed.

Smith et al. teaches a motor vehicle with a speed limitation system (see Claim 1),
wherein the controller is further configured to activate the at least one alert device to output an alert when the present driving speed of the motor vehicle exceeds the permissible driving speed or to use the permissible driving speed as the maximum speed or the target speed (see Claim 1, the speed limitation device includes an engine control device that controls vehicle speed at a detected predetermined speed limit from a speed limit sign).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first mode of Tarte (when energy conservation is not implemented) to set the permissible driving speed as the maximum speed or target speed, as is taught by Smith et al., with the motivation of increasing vehicle safety by preventing accidents (see Smith et al. [0006]).

Regarding Claim 27, Tarte discloses the motor vehicle according to claim 26, wherein the controller is further configured to determine that the predefined switching condition is met based at least in part on at least one of a detected state of charge of an energy store of the motor vehicle (see Figures 2, 3, [0051, 0066], in block 210 a low-energy condition may be detected based on battery charge, and the conservation profile may be retrieved in block 225 as a result), a detected fill level of a fuel tank of the motor vehicle (see Figure 3, a fuel level threshold for activation of the energy-conservation profile), information providable by the navigation device of the motor vehicle which describes a distance from a predefined destination, the road type of the route section that is presently driven or will presumably be driven in the future, ascertained weather information describing weather conditions at the actual position of the motor vehicle, a present time, a present date, a distance, or a relative speed of a detected further road user in relation to the motor vehicle.

Regarding Claim 28, Tarte discloses the motor vehicle according to claim 26, wherein the controller, in the second operating mode, is configured to deactivate at least one load of the motor vehicle (see [0010], Figure 3, energy conservation options for a profile include disabling loads, for example air conditioning or entertainment systems), switch into an energy-saving mode (see [0079] the implemented profile is a mode to conserve energy), or activate at least one driving motor of the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0369010A1 (Tarte) in view of Publication DE102012023632A1 (Werther) (Translation provided in the advisory action mailed 5/25/2021 used for citation purposes), further in view of Published Application US2017/0341659A1 (Duvernier et al.) further in view of Publication US2013/0222175A1 (Smith et al.), further in view of Publication US2011/0276216A1 (Vaughan).

Regarding Claim 29, Tarte discloses wherein the controller is configured to control the driving speed by way of the longitudinally guiding driver assistance system, both in the first operating mode and in the second operating mode (see [0054] a maximum speed may be used in the second mode and [0015], Figure 3, the vehicle includes adaptive cruise control which may be disabled in an energy conservation mode (i.e. is enabled for any first driving mode when a conservation profile is not active)).

Tarte does not explicitly recite the motor vehicle according to claim 26, wherein the controller is configured to control the driving speed by way of the longitudinally guiding driver assistance system, both in the first operating mode and in the second operating mode, in such a way that the driving speed is within a tolerance interval around the target speed, wherein the tolerance interval is greater in the second operating mode than in the first operating mode.

Vaughan teaches a vehicle cruise control system with a first and second mode (see [0034] a normal cruise control mode (first mode) and an economy mode (second mode)) wherein the controller is configured to operate:
in such a way that the driving speed is within a tolerance interval around the target speed, wherein the tolerance interval is greater in the second operating mode than in the first operating mode (see [0034], in normal (first) mode, the range ends for speed control are at the setpoint itself (i.e. plus or minus 0 MPH) and [0030] in the economy (second) mode, the speed stays within a range such as plus or minus 5 MPH, a greater tolerance interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the speed control modes of Tarte to also modify the tolerance intervals, as is taught by Vaughan, with the motivation of further increasing fuel economy (see Vaughan [0007]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20170365165-A1 teaches subject matter including statistical evaluation of driving behavior for particular zones and driving profiles including speed relative to current speed limit (see e.g. [0016-0017, 0049-0050]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619